Citation Nr: 1210764	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-32 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected sinusitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left wrist and left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and JS


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from 1984 to 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2009 rating decision effectuated a February 2009 Board decision, which granted service connection for arthritis of the left hand and left wrist, and assigned a 10 percent initial evaluation.  In an April 2009 rating decision, the RO continued a 10 percent evaluation for "sinusitis with seasonal allergies."  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned in April 2011.   

In February 2011, the Board issued a decision addressing 11 issues which had been appealed prior to the claims underlying this appeal.  The claims file establishes that none of the three issues addressed in the Remand appended to the February 2011 Board decision are before the Board on appeal at this time.  

At this point the Board will address several issues which have been raised by the record and which are referred to the RO.  

In December 2010, during the pendency of this claim, the Veteran submitted a claim for service connection for vestibularopathy.  The claims file does not reflect that a rating decision has been issued.  In addition, at her April 2011 hearing, the Veteran raised the issues of entitlement to service connection for a left forearm and left elbow disability, and whether new and material evidence has been received to reopen a claim for service connection for thenar and hypothenar atrophy of the left hand, and congenital macrodactyla.  These claims have not been adjudicated by the agency of original jurisdiction, and are referred to the RO for appropriate action.  

In February 2009, the Board granted service connection for "arthritis of the left hand."  In keeping with the Board's characterization of this disability, the RO described this disability as "left hand arthritis" in it s April 2009 decision which assigned a 10 percent rating.  However, in the body of a March 2010 supplemental statement of the case, the RO referred to this disability as "arthritis in your left wrist."   

The Board's February 2009 decision shows that it was based on a September 2007 VA examination report, in which the examiner essentially found the following: the Veteran had congenital macrodactyly of her left index and left middle fingers; she also had degenerative arthritis of her left index and left middle fingers, as well as the carpal and metacarpal bones of the left hand.  When read in context, it is clear that the Board intended to grant service connection for arthritis of the left wrist (i.e., left carpal bones) as well as the left hand.  Given the foregoing, the Board has recharacterized this disability as stated on the cover page of this decision ("arthritis of the left wrist and left hand").  

The Board further notes that at the time of its February 2009 decision, the September 2007 VA examination report showed thenar and hypothenar atrophy of the left hand "probably secondary to carpal release surgery prior to military service"; the findings also included "congenital macrodactyla."  When read in context, it is clear that the Board's February 2009 grant of service connection did not include either thenar and hypothenar atrophy of the left hand, or congenital macrodactyla, within its scope.  The Board's decision is now final.  See 38 U.S.C.A. § 7104(b) (West 2002).  

During her April 2011 hearing, the Veteran asserted that her service-connected arthritis of her left hand and left wrist had caused atrophy of muscles in the left hand, and that it was interfering with use of the muscles of the left forearm and left elbow.  The Veteran further asserted that the atrophy of these muscles was aggravating her congenital mactodactylia.  Under the circumstances, the Veteran's testimony is deemed to have raised the issues of entitlement to service connection for a left forearm and left elbow disability, and whether new and material evidence has been received to reopen a claim for service connection for thenar and hypothenar atrophy of the left hand, and congenital macrodactyla.  The Board notes that even though the new and material claim is raised on the basis of secondary service connection, see 38 C.F.R. § 3.310, and that such a theory of service connection was not before the Board in February 2009, a new and material analysis is still appropriate.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Schroeder v. West, 212 F.3d 1265, 1269 (Fed. Cir. 2000).  

The claim for an initial evaluation in excess of 10 percent for arthritis of the left hand and left wrist is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected sinusitis is shown to have been manifested by the need for medication and desensitization therapy, with antibiotics for sinus infections in February 2008 and April 2008; but not three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran contends that she is entitled to an increased evaluation for sinusitis because she has, at times, required frequent treatment for antibiotics.  At her April 2011 Travel Board hearing, the Veteran testified that her allergies had remained generally under control, but she still needed to use oral medication, nasal spray, and continue shots (desensitization therapy) to avoid exacerbations of allergies.  She testified that her allergies could get worse at any time.

At the outset, the Board notes that a VA examination report, dated in May 2011, has been received which has not been reviewed by the agency of original jurisdiction, nor is it accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  However, this examination report is for the left ankle, and it does not contain any material findings for the purposes of this decision.  Given the foregoing, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2011), and a remand for RO consideration is not required. 

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, DC 6513, which provides criteria used to evaluate chronic, maxillary sinusitis.  This Diagnostic Code is rated under the General Rating Formula for Sinusitis (DCs 6510 through 6514). 

Under the General Rating Formula for Sinusitis, a noncompensable evaluation is awarded where the condition is detected by X-ray only.  

A 10 percent evaluation is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

Historically, the Veteran was awarded service connection for sinusitis in a 2006 rating decision, and a 10 percent initial evaluation was assigned for that disability, in a December 2006 rating decision.  That rating decision became final in 2007.  See 38 U.S.C.A. § 7105(c) (West 2002).  

On February 20, 2009, VA received a claim from the Veteran seeking an evaluation in excess of 10 percent for sinusitis.  When a veteran seeks a higher evaluation for a disability for which service connection is in effect, a disability rating for an increased rating claim may be established up to one year prior to the date of claim.  See 38 C.F.R. § 3.400(o)(2) (2011).  Thus, the Veteran's evaluation for sinusitis must be based on the clinical records from February 20, 2008, to the present.

Outpatient treatment records from the Munson Army Hospital Clinic (AHC) dated between February 2008 and April 2008 show that the Veteran had earaches, nasal discharge, headaches, and a sore throat.  She was treated with antibiotics (Azithromycin).  The antibiotics were not initially effective in February 2008, and the provider concluded that the Veteran had a viral syndrome.  In April 2008, the Veteran had another episode of the same symptoms.  Antibiotics were again prescribed (Azithromycin).  The Veteran was evaluated in October 2008 and a topical antibiotic was prescribed (Bacitracin).  Between February and April of 2009, the Veteran had congestion, headaches, increased nasal congestion, nasal drainage, and other allergy symptoms.  The providers concluded that the Veteran's allergies were not well-controlled.  In February 2009, her medications were noted to include pseudoephedrine hydrochloride (Zyrtec) and Benzonatate.  A March 7, 2009 report notes complaints of a three-week history of congestion and head pain, and sore throat.  On examination, there was no nasal discharge.  The nasal mucosa were not pale, swollen, or edematous.  The maxillary sinuses were tender.  The report notes the use of Zithromax (Azithromycin) and Mucinex.  A March 21, 2009 report notes a reported one-month history of headache, sinus congestion, head pain, and prurulent nasal discharge, and indicates use of Zyrtec.  On examination, there was nasal discharge and postnasal drip.  The report notes use of Zithromax (Azithromycin), Flonase, and Cetirizine.

On VA examination conducted on March 26, 2009, the Veteran had some nasal obstruction, headaches, nasal drainage, and other allergy symptoms.  She reported averaging seven to eight symptomatic, but not incapacitating, exacerbations of allergies yearly, and reported having required antibiotics 20 times in the past 6 years.  The Veteran's nasal drainage was not purulent.  Right maxillary and frontal sinuses were tender.  Radiologic examinations disclosed mild mucosal thickening.  

Munson AHC records dated between April 2009 and March 2010 show that in April 2009, the Veteran reported a one-month history of sinusitis, with use of a Z-pac, and a shot every 28 days, manifested by headache, congestion, and facial swelling.  Medications were noted to include Sudafed and Zyrtec.  On examination, the nose was pale and slightly edematous.  The diagnoses were allergic rhinitis, vasomotor rhinitis, and possible chronic sinusitis.  After April 2009, this evidence shows that the Veteran continued to use allergy control medications (oral and nasal spray), desensitization therapy, and other measures to control her allergies, such as Bacitracin and Zyrtec, but did not require use of antibiotics during this period.  

The Board finds that the claim must be denied.  The criteria for an evaluation in excess of 10 percent require three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  The evidence dated since February 20, 2008 demonstrates that the Veteran has missed an occasional day of work at times due to her service-connected sinus disability, but the evidence shows that no provider has advised her that treatment for sinus disability requires bed rest.  The Board further notes that no provider indicated that the Veteran's nasal drainage was purulent.  The evidence is therefore insufficient to show that the Veteran has three or more incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Furthermore, the criteria for an evaluation in excess of 10 percent require six or more non-incapacitating episodes of sinusitis a year characterized by headaches, pain, and purulent discharge or crusting.  The evidence shows that the Veteran has manifested non-incapacitating episodes of sinusitis from February 2008 through April 2008 and from February 2009 through April 2009.  The Board finds that these periods of exacerbation of allergy and sinus symptoms are insufficient to show six or more periods of non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  In this regard, the Board notes that no health care provider has indicated that the Veteran's nasal drainage was purulent.  Accordingly, the claim must be denied. 

The Veteran's testimony that her sinusitis has been more than 10 percent disabling at times since her service discharge is credible.  However, as noted above, the governing regulation restricts the evidence which may be considered in assignment of the current evaluation to evidence beginning one year prior to the date of receipt of the claim for the increased evaluation.  During that period, from February 2008 to the present, the evidence demonstrates that the Veteran does not meet the criteria for a rating in excess of 10 percent.  

The preponderance of the evidence is against an evaluation in excess of 10 percent for sinusitis at any time during the pendency of this claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must therefore be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  

The record does not demonstrate that the Veteran manifested symptoms of sinus disability which are not encompassed in the rating criteria.  The Veteran's statements and the objective evidence demonstrate that the sinus disability at issue requires the Veteran to take continuous oral and nasal medication, to receive regular desensitization therapy, and to continue regular continuing medical evaluation.  Although the requirement for ongoing medication and medical evaluation is not specified in the schedular rating criteria, the Board finds that these requirements are consistent with the severity and symptomatology of the service-connected disability.  The Board finds that the criteria for referral for the assignment of an extraschedular disability rating are not met at the first step of the analysis.  Thun, supra.  

The Board also notes that the records does not demonstrate any fact which could be considered an "exceptional" disability picture, so as to warrant referral for the assignment of an extraschedular disability rating under the second prong of the Thun.  38 C.F.R. § 3.321(b)(1).  Thus, a determination that the Board incorrectly evaluated the facts as to the first prong of the Thun analysis would not serve to support referral for assignment of an extraschedular evaluation.  No criterion for referral for assignment of an extraschedular evaluation is met.  38 C.F.R. § 3.321(b)(1).  


II.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA (Munson AHC) medical records.  The Veteran was afforded an examination.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


REMAND

The Veteran contends that her arthritis of the left hand and left wrist has increased in severity since her last VA examination was conducted in September 2007.  The Veteran should therefore be afforded another examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

In addition, on remand, request that the Veteran identify all treatment for the left and left wrist dated after March 2010 (i.e., since the most recent reports currently of record), followed by an attempt to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995). 


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all treatment for her left hand and left wrist symptoms after March 2010 (i.e., since the most recent reports currently of record), followed by an attempt to obtain such records.  Any records obtained must be associated with the claims file.  

2.  After the instruction in the first paragraph has been completed, the Veteran should be scheduled for an orthopedic examination of her left hand and left wrist.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  

a)  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left hand and left wrist are used repeatedly over a period of time.  The orthopedic examiner should comment on the presence or absence of associated pain, weakened movement, excess fatigability, incoordination, muscle atrophy, and the functional loss resulting from any such manifestations. 

b)  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of- motion loss due to any weakened movement, excess fatigability or incoordination. 

c)  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state. 

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations, not previously provided, considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
T. STEPHEN ECKERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


